PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-02-05_DEC_01_JO_00_EN.txt. JUDGMENT No. 7. — POLISH UPPER SILESIA 94

Annex I,

DECISION CONCERNING THE JOINDER OF THE TWO
SUITS INTRODUCED SUCCESSIVELY BY THE GERMAN
GOVERNMENT.

Before :

MM. Huser, President,
Lover, Former President,
Weiss, Vice-President,

Lord FInvay,

MM. Nynorm,

ALTAMIRA, ( /¥48¢s,
.ANZILOTTI,

YOVANOVITCH,
BEICHMANN,
NEGULESCO,

Deputy-Judges,

 

Count ROSTWOROWSKI, .
° M. RABEL, L National Judges.

Case concerning certain German interests in Polish Upper Silesia.

The Government of Germany, represented by Dr. Erich Kauf-
mann, Professor at Bonn,

Applicant,

versus

The Government of the Polish Republic, represented by
M. Mrozowski, President of the Supreme Court of Warsaw, and
M. Sobolewski, Assistant Delegate to the Reparation Commission,

Respondent.

Joinder of two suits introduced successively by the German
Government.

Whereas by an Application instituting proceedings filed with the
Registry of the Court on May 15th, 1925, in accordance with
Article 40 of the Statute, the German Government, in its conclusion
No. 3, requested the Court, infer alta, to give judgment that :
JUDGMENT No. 7. — POLISH UPPER SILESIA 95

“The liquidation by the Polish Government of the rural
estates belonging to Count Nikolaus Ballestrem ; to the
Georg Giesche’s Erben Company; to Christian Kraft, Fürst zu
Hohenlohe-Oehringen ; to the Vereinigte Kénigs- und Laura-
hiitte Company ; to the Baroness Maria Anna von Goldschmidt-
Rothschild (née von Friedländer-Fuld) ; to Karl Maximilian,
First. von Lichnowsky ; to the City of Ratibor; te Frau
Gabriele von Ruffer (née Grafin Henckel von Donnersmarck) ;
to the Godulla Company and to Frau Hedwig Voigt, would not
be in conformity with the provisions of Article 6 and the
following articles of the Geneva Convention” ;

Whereas in its Judgment delivered on August 25th, 1925, the
Court declared the Application to be admissible and reserved it for
judgment on the merits ;

Whereas in a second Application filed with the Registry on
August 25th, 1925, in accordance with Article 40 of the Statute, the
German, Government requested the Court to give judgment that :

“The liquidation of the rural estates belonging to the Duke
of Ratibor and Count Saurma-Jeltsch would not be in conform-
ity with the provisions of Article 6 and the following articles
of the Geneva Convention” ;

Whereas in its Application dated August 25th, 1925, the German
Government further asked that the Court may be pleased to join
the said Application to the Application filed on May r5th, 1925 ;

Whereas in a letter dated September 11th, 1925, the Minister of
the Polish Republic at The Hague informed the Registrar of the
Court that the Polish Government, to whom the Application of
August 25th, 1925, had been duly communicated in accordance
with Article 40 of the Statute, agreed that the said Application
should be joined to the Application filed on May 15th, 1925 ;

THE Court,
composed as stated above,

Having regard to Article 48 of the Statute ;

Having regard to Article 61, paragraph x, of the Rules of Court,

Duly records the agreement reached between the Parties in
regard to the joinder of the proceedings instituted by the German
Government against the Polish Government on May 15th and
August 25th, 1925 ; and |

For the purpose of proceedings on the merits, joins the causes
of action mentioned in the Application of August 25th, 1925,
to those mentioned in Conclusion No. 3 of the Application of
May 15th, 1925. |
JUDGMENT No. 7. — POLISH UPPER SILESIA 96

Done in French and English, the French text being authoritative,
cat the Peace Palace, The Hague, this fifth day of February, one
thousand nine hundred and twenty-six, in three copies, one of
‘which is to be placed in the archives of the Court, and the others
‘to be forwarded to the Agents of the Applicant and Respondent
Parties respectively.

(Signed) Max HUBER,
President.

(Signed) A. HAMMARSKJÜLD,
| Registrar.

Annex II.
ORDER OF COURT DATED MARCH z22nd, 1926.

TENTH SESSION (EXTRAORDINARY).
Before :

MM. Huser, President,
LoDER, Former President,
Weiss, Vice-President,

Lord FINLAY,

MM. Nyxoiw,
ALTAMIRA,
ANZILOTTI,

Judges,

YOVANOVITCH, }
BEICHMANN, Deputy- Judges,
NEGULESCO, (
Count RoSTWOROWSKI, } . .
M. RABEL, ( National Judges.

Case concerning certain German interests in Polish Upper
‘Silesia. |

THE COURT,

composed as above,
after deliberation,
makes the following order :

The Court

(x) invites the Parties to furnish, at a public hearing, by whatever
‘means they may think fit, further information regarding the points
